Title: From Alexander Hamilton to William Seton, 12 April 1792
From: Hamilton, Alexander
To: Seton, William



My Dear Sir
Philad. April 12. 1792

I have your letters of the 10th & 11th and more to my distress than surprise I learn by other letters a confirmation of what you apprehended namely Mr. Macombs failure. This misfortune has I fear a long tail to it.
The inclosed you will perceive gives you additional latitude. The terms as heretofore, for six ⅌ Cents 20/ three per Cents 12/ & deferred 12/6.
You must judge of the best mode & manner of applying the sum. The operations here not being extensive, I have found it best to eke out my aid. I doubt whether this will answer with you. My reason was to keep up men’s spirits by appearing often though not much at one time. All is left to you.
You will doubtless be cautious in securing your transfers before you pay.
Some time since in a private letter I suggested a plan of relief something like the following.
All parties concerned to agree to liquidate all contracts not executed by stating Stock at a liberal value say 22/6. for 6 ⅌ Cents 12/ for three’s 13 for deferred—to adjust all differences according to the actual differences between these rates and the sums stipulated & to pay and receive those differences in Stock at the above prices.
Many good consequences would have arisen from such a plan. I think it might have parried the misfortune. I fear it is now too late but something like it may perhaps break the force of the Evil.
Yours affecty
A Hamilton
Wm. Seton Esqr
